Action to foreclose a mortgage in which judgment has been had by the plaintiff. Order granting defendants’ motion to permit them to submit as of August 1, 1934, a proposed decision, modified by providing that the court may not act favorably upon such proposed findings as may be inconsistent with or hostile to any findings made upon which the judgment is founded, and as thus modified the order is affirmed, without costs. The court was not without power to rule upon proposed findings of fact and conclusions after the entry of judgment, provided such rulings were not inconsistent with or did not affect the validity of findings of fact and conclusions of law upon which the judgment rested. (Monachelli v. Morrisania Dairy Co., Inc., 232 App. Div. 699; Redondo S. S. Co., Inc., v. Irving Bank-Columbia T. Co., 221 id. 694.) In Mastrobuono v. Lange (241 App. Div. 770) the findings were inconsistent with those previously made. Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur.